DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/17/2021 has been entered. Claims 1-3, 5-8 and 10 remains pending in the application. Claims 1-3, 5-8 and 10 are found allowable.
Drawings
In view of the amendment to the drawing submitted on 09/17/2021, the objection of the drawing is withdrawn.
REASONS FOR ALLOWANCE
Claims 1-3, 5-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest that limitations of the independent claims, in such a manner that rejection under 35 USC 102 or 103 would be improper.
Regarding claim 1 the closet prior arts are Cho et al. US 2015/0198779, and Sasaki et al. JP 2005227500.
Regarding claim 6 the closet prior arts are Cho et al. US 2015/0198779, and Sasaki et al. JP 2005227500 and Yang US 2019/0174032.
Regarding claim 1, as explained in the previous office action, the combination of Cho and Sasaki teaches most of the limitation of claim 1; however, the combination of Cho and the acute angle θ1 is 53o and the acute angle θ2 is 25.6o. 
 Regarding claim 6, as explained in the previous office action, the combination of Cho, Sasaki and Yang teaches most of the limitation of claim 6; however, the combination of Cho and Sasaki fails to disclose or reasonably suggest that the acute angle θ1 is 53o and the acute angle θ2 is 25.6o. 
Regarding claims 2, 3, 5, 7, 8, and 10, these claims depend on an allowable base claim
and are therefore allowable for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872